Case 3:19-cv-00377-DJN Document 37-1 Filed 12/05/19 Page 1 of 15 PageID# 396



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

REBECCA SNOEYENBOS,
    Plaintiff,

v.                                                             Case No. 3:19cv377

MARCIA CURTIS, Deputy Sheriff of
Spotsylvania County, in Her Personal Capacity,
       Defendant.

                       PLAINTIFF’S FRCP 26(a)(2)(C) DISCLOSURE

       Comes now the Plaintiff, by counsel, and makes the following disclosure under Federal

Rule of Civil Procedure 26(a)(2)(C).

       1. Cynthia G. Repanshek, Psy.D.
          404 Chatham Square Office Park
          Fredericksburg, VA 22405

       Cynthia G. Repanshek has not been retained or specifically employed to provide expert

testimony in this case, and is not an employee of the Plaintiff. As such, she is not an expert that

requires a report under Federal Rule of Civil Procedure 26(a)(2)(B). The following summary of

the subject matters on which she is expected to present evidence and summary of the facts and

opinions to which the witness is expected to testify is provided under Federal Rule of Civil

Procedure 26(a)(2)(C).

       Dr. Repanshek is expected to testify on the following subjects: Her credentials; her

treatment of the Plaintiff as a licensed clinical psychologist; her records of the therapy; the

expected course of treatment and treatment plan moving forward; the cost, reasonableness,

necessity, and causal connection of the treatment and the underlying mental health injuries to the

conduct of the Defendant; the progress of the Plaintiff; the mental diagnosis(es) of the Plaintiff

related to the incidents involved in this lawsuit, including a detailed explanation; the clinically

                                                  1
Case 3:19-cv-00377-DJN Document 37-1 Filed 12/05/19 Page 2 of 15 PageID# 397



significant symptoms she witnessed and those reported to her; the causation of the symptoms as

determined in the course of the treatment; the opinion she has formed as to the reasons and

causes of the Plaintiff’s behaviors as reported to her from a mental health perspective; her

treatment methods and the reasons and theories of these treatment methods; the nature and

pathology of the clinically significant symptoms.

       A summary of the facts and opinions expected is as follows: Dr. Repanshek is expected

to testify as to her education, experience, and other credentials. She is expected to explain her

education, experience, and credentials in terms the jury can understand. She will testify that she

Virginia licensed clinical psychologist, and she will explain what this allows her to do, and what

her role and purpose is as a clinical psychologist. A copy of her CV has been provided in

discovery (Bates 308-311) and is incorporated here by reference. Any opinions she provides will

be limited to those opinions she holds to a reasonable degree of professional certainty. She is

expected to testify as to the authenticity of her treatment notes, and explain the purpose of the

notes in the course of therapy, and what she records and omits from the notes. The notes have

been, and will continue to be, provided in discovery as they come into the Plaintiff’s possession.

       Dr. Repanshek is expected to testify that she began treatment of the Plaintiff by an intake

on July 15, 2019. She collected a history from the Plaintiff. The Plaintiff has described the events

concerning the 2019 reckless driving citation, including the bribe offered by the Defendant, as

reflected in Bates 261. Dr. Repanshek will testify that she diagnosed the Plaintiff as suffering

from Adjustment Disorder, With Anxiety.

       Dr. Repanshek is expected to explain that Adjustment Disorder, With Anxiety is a

trauma- and stressor-related disorder. This is a class of disorders arising from traumatic or

stressful events or circumstances, where the experience of the trauma or stressor is part of the


                                                 2
Case 3:19-cv-00377-DJN Document 37-1 Filed 12/05/19 Page 3 of 15 PageID# 398



diagnostic criteria. The diagnostic criteria for Adjustment Disorder, With Anxiety, according to

the DSM-5 (which Dr. Repanshek is expected to explain) are:

       a. The development of emotional or behavioral symptoms in response to an

           identifiable stressor(s) occurring within 3 months of the onset of the stressor(s). –

           Dr. Repanshek is expected to explain that this does not require the condition to be

           diagnosed within three months of the stressor. It merely requires the symptoms to

           develop within the three-month period. Based on the information provided from

           Plaintiff, this criterion has been met. Dr. Repanshek is expected to explain the a

           “stressor” as a broad concept to describe any particular set or category of

           circumstances producing stress for an individual, whether in an isolated incident,

           collection of related events, or serial incidents. In this case, Dr. Repanshek is

           expected to explain that the stressor or trauma was receiving the reckless driving

           citation under circumstances that appeared suspicious to the Plaintiff, as though she

           was targeted, and later in learning that the Defendant had actually offered the officer

           on the scene a lunch to ticket the Plaintiff because of the prior complaints the Plaintiff

           made about the Defendant related to the parking ticket incident from six years before.

       b. The emotional or behavioral symptoms must produce either or both of (1)

           marked distress that is out of proportion to the severity or intensity of the

           stressor, and (2) significant impairment in social, occupational, or other

           important areas of functioning. – Dr. Repanshek is expected to explain the Plaintiff

           was experiencing a significant impairment in social, occupational, or other important

           areas of functioning. Dr. Repanshek is expected to explain that this was evident in the

           regular incidents of intense anxiety the Plaintiff reported in connection with driving,


                                                 3
Case 3:19-cv-00377-DJN Document 37-1 Filed 12/05/19 Page 4 of 15 PageID# 399



        interactions with police, concerns about safety of herself and her family and propery,

        etc., which adversely affected her sleeping behaviors and patterns, caused conflict in

        her relations, significantly impaired her willingness and ability to focus on her daily

        activities, etc. Dr. Repanshek is expected to testify that these reports were consistent

        with her observations of the Plaintiff during the therapy, and with her training and

        experience, so that she found them to be believable. Dr. Repanshek may also testify

        whether she believes the distress was out of proportion to the severity or intensity of

        the stressor, and the grounds for that opinion,

     c. The stress-related disturbance does not meet the criteria for another mental

        disorder and is not merely an exacerbation of a preexisting mental disorder – Dr.

        Repanshek is expected to testify as to what, if any, other mental disorders she

        considered. It is expected that Dr. Repanshek may testify that she did not believe this

        met the criteria for post-traumatic stress disorder, which requires a more severe

        stressor than present in this case. Dr. Repanshek may testify that she did not believe

        this met the criteria for a depression disorder, because the hypervigilance and

        frequent thoughts of risks present in this case are not consistent with or accounted for

        by depression, and the indications that this arose from a particular stressor. Dr.

        Repanshek may testify that this diagnosis is or was better, at the time, than diagnoses

        such as Generalized Anxiety or Obsessive-Compulsive Disorder, because it appears

        to arise from and be focused on a particular stressor-related to the events surrounding

        the 2019 citation. Additionally, Generalized Anxiety Disorder requires the excessive

        anxiety to occur more days than not for six months, and symptoms had not persisted

        for six months at the time of the diagnosis. Dr. Repanshek may testify, however, that


                                              4
Case 3:19-cv-00377-DJN Document 37-1 Filed 12/05/19 Page 5 of 15 PageID# 400



           conditions such as PTSD, Generalized Anxiety Disorder, or Obsessive-Compulsive

           Disorder have diagnostic criteria that partially overlap Adjustment Disorder, With

           Anxiety, and the treatment she is providing is appropriate for the symptoms that are at

           issue, regardless of the particular label, and she is confident the symptoms she is

           treating were caused by the incidents surrounding the 2019 ticket.

       d. The symptoms do not represent normal bereavement – Dr. Repanshek is expected

           to testify these symptoms are both more severe and have a different focus than normal

           bereavement. Additionally, the stressor at issue is not the sort that would be expected

           to produce bereavement.

       e. “With Anxiety” means that nervousness, worry, jitteriness, or separation anxiety

           predominate – Dr. Repanshek is expected to testify that she detected indications of

           nervousness, worry, and jitteriness are predominant.

       Dr. Repanshek is expected to testify that the ordinary Adjustment Disorder diagnosis

(313.89 (F94.1)) has the additional component that the symptoms do not persist for an additional

six months after the stressor is removed. The DMS-5, however, also identifies adjustment-like

disorder with a prolonged duration of more than 6 months without prolonged duration of the

stressor (see 309.89 (F43.8)). At the time that Dr. Repanshek diagnosed the Plaintiff, it was

approximately six months after the traffic stop, and less than that after the Plaintiff learned of the

Defendant’s conduct in relation to traffic stop. Dr. Repanshek is expected to testify that the

Adjustment Disorder diagnosis was appropriate at the time. Dr. Repanshek is expected to testify

that her practice is to formally reevaluate the diagnosis and care plan after six months. At the

time of this disclosure, that reevaluation has not occurred.




                                                  5
Case 3:19-cv-00377-DJN Document 37-1 Filed 12/05/19 Page 6 of 15 PageID# 401



        Dr. Repanshek is expected to explain her methods of diagnosis. Dr. Repanshek is

expected to explain that she considered the information she had to be sufficient in scope and

reliability to make the diagnosis she made, according to the standards of the profession.

        She is expected to explain that they established two objectives of the therapy in July

2019, with an estimated completion date of six months. The first goal was to reduce the overall

frequency, intensity, and duration of anxiety so that daily function is not impaired; to enhance

the Plaintiff’s ability to effectively cope with the full variety of life’s anxieties; to learn and

implement calming skills to replace overall anxiety and manage anxiety symptoms; and to

identify, challenge, and replace biased, fearful self-talk with positive, realistic and empowering

self-talk. The second goal was to restore a restful sleep pattern; to terminate anxiety-producing

dreams that cause awakening; to learn and to implement stimulus control strategies to a

consistent sleep-wake rhythm; to practice good sleep hygiene; to learn and implement calming

skills for use at bedtime. She will explain these objectives and the reasons for pursuing these

objectives. She is expected to explain how and whether these goals and estimated completion

date have been accomplished or modified, and the basis of the conclusions.

        Dr. Repanshek is expected to explain that the anxiety the Plaintiff is experiencing is a set

of interrelated psychological, physiological, and neurological responses accompanying the

perception of an imminent or unfolding event, or a prospective event, in which the person

perceives the event’s outcome or consequence as uncertain and potential adverse, and often with

a perceived lack of ability to control the outcome or its consequence. The Plaintiff is

experiencing these psychological, physiological, and neurological responses in a heightened

way. Dr. Repanshek is expected to explain these psychological, physiological, and neurological

symptoms, how they are experienced, and how they interact, both in the particular instance and


                                                    6
Case 3:19-cv-00377-DJN Document 37-1 Filed 12/05/19 Page 7 of 15 PageID# 402



serially. She is expected to explain that a patient, like the Plaintiff, who has other medical

conditions that mimic the physiological indicators of anxiety (such as high blood pressure in this

case) often find it more difficult to manage the psychological dimensions of anxiety, because the

experience of the physiological condition is interpreted as, and functionally contributes to, the

perception of present anxiety, which undermines the sense of control, thereby creating and

exacerbates anxiety. She is expected to explain that the psychological, physiological, and

neurological responses may vary by degree, affect, and effects, but the Plaintiff was experiencing

symptoms of anxiety that were significantly impairing her ability to engage in daily activities.

Severe anxiety can be managed and reduced through various strategies, but it takes time, and

often the help of a professional, to learn the strategies and to be coached to successfully

implement them. Additionally, therapy is useful for determining what strategies to implement in

the specific case, based on the circumstances and the psychological causes of the anxiety. She

will explain some common misperceptions about anxiety and its management or treatment.

       Dr. Repanshek is expected to explain that when anxiety originates from a trauma or

stressor, which is the case with Adjustment Disorder, With Anxiety, the anxiety often manifests

with the patient seeing connections, relationship, and causes that are implausible, and which may

not be real. Dr. Repanshek is expected to explain that humans ordinarily narrate or explain the

world by making connections in their experience and by inferring intent and purpose of others by

observing and reflecting on another’s conduct. Anxiety as a result of trauma may distort the

person’s ability to draw reasoned conclusions or inferences in matters that the person associates

with the trauma or stressor. This can affect the person’s present recollection and description of

past events, present events, and future possibilities. This may lead a person, for instance, to speak

and to believe of possible conspiracies against, to engage behaviors that are designed to control


                                                  7
Case 3:19-cv-00377-DJN Document 37-1 Filed 12/05/19 Page 8 of 15 PageID# 403



or reduce perceived risks. These perceptions are a symptom of the underlying trauma. Dr.

Repanshek is expected to explain that Ms. Snoeyenbos is exhibiting these behaviors, and they are

evidence that this is trauma-induced anxiety arising from the events related to this 2019 traffic

stop. Dr. Repanshek is expected to explain that Ms. Snoeyenbos’s perception of such past,

present, or future events, even if implausible and erroneous, are likely sincerely believed and are

a result of the trauma the Plaintiff experience in connection with the 2019 traffic stop. This often

prevents the patient from being able to confidently identify a single traumatic event, because

they are inclined to connect the true stressor without other earlier or later events. Dr. Repanshek

is expected to explain that her recorded notes that the Plaintiff reported these beliefs are not

intended to reflect a judgment that the statements are true, but that they may be clinically

significant in evaluating the case. Dr. Repanshek is expected to explain that the Plaintiff’s

description of prior incidents, and her belief that others may have been involved or responsible

for the events that have happened in the past, are consistent with a Adjustment Disorder, With

Anxiety, with the trauma or stressor of the 2019 traffic stop being the cause. Moreover, the

Plaintiff’s ability to identify the course of severe anxiety as beginning in the period after the

2019 traffic stop indicates that this was the traumatic event or stressor giving rise to the

condition.

       Dr. Repanshek is expected to explain that patients that have experienced trauma,and are

suffering mental health symptoms from it, will often delay professional counseling for some time

after the symptoms manifest, until they determine that they are not getting better on their own

and need therapy. As such, the delay in getting treatment did not seem significant in this case.

       Dr. Repanshek is expected to explain that people deal with traumatic events in different

ways. Characterizing the person’s response to the event as unreasonable or the like does not


                                                  8
Case 3:19-cv-00377-DJN Document 37-1 Filed 12/05/19 Page 9 of 15 PageID# 404



change the fact that the response exists and the response was caused by the trauma. The

disproportionate nature of the response is one of the diagnostic criteria of this diagnosis. In other

words, the mental health profession recognizes that traumatic and stressful events can cause

severe or disproportionate psychological harm to the person. A person that experiences trauma

makes connections in a different way than others, perceiving risks and dangers where others do

not. This is similar to a traumatic war veteran that experiences fear and anxiety at a children’s

party, even though it is completely safe.

       Dr. Repanshek is expected to explain that treatment of severe anxiety through therapy is

appropriate for several reasons. Severe untreated anxiety can have physical effects on the brain,

where the anxious response becomes increasingly hardwired. Additionally, the anxiety may

adversely affect the person’s wellbeing, behavior, and good personal relationships in several

ways. The stress caused by anxiety can also cause physical health problems. Anxiety can have a

snowball effect, as the person develops anxiety about becoming increasingly prone to anxiety or

subject to more severe anxiety.

       Dr. Repanshek is expected to explain that treatment for sleeplessness cause by anxiety is

appropriate for several reasons. Lack of restful sleep can cause or contribute to numerous

physical health concerns. It quickly adversely affects a person’s wellbeing, their ability to engage

safely and competently in daily activities, and relationships. It can make the person more

vulnerable to further anxiety and less able to engage the therapeutic behaviors to reduce anxiety

or its effects. Lack of restful sleep can therefore amplify anxiety and other adverse psychological

states, and can create new mental health issues. Further, disrupted sleep that the person attributes

to anxiety becomes both a reminder of the anxiety and a proxy the person may use to gauge their

present anxiety. As such, deterioration of sleep patterns serves as a sign to the person that the


                                                  9
Case 3:19-cv-00377-DJN Document 37-1 Filed 12/05/19 Page 10 of 15 PageID# 405



anxiety is persisting or worsening, which can heighten the anxiety and sleeplessness. This is

especially the case when anxiety-producing dreams are present. Anxiety about sleeplessness can

also escalate the sleeplessness, creating an anxiety-sleeplessness feedback loop. Targeting the

sleeplessness can turn this cycle into a positive feedback loop. As restful sleep patterns return, it

becomes a favorable sign that the anxiety under better control, and this perception of control can

empower the person to better manage their anxiety.

       Dr. Repanshek is expected to explain the treatment strategies and interventions used,

including cognitive challenging, cognitive refocusing, cognitive reframing, exploration of coping

patterns, exploration of emotions, exploration of relationship patterns, guided imagery,

mindfulness training, meditation, relaxation and deep breathing, structure problem solving,

supportive reflection, symptom management, psycho-education, and cognitive processing

therapy.

       Dr. Repanshek is expected to testify that a particular source of the Plaintiff’s anxiety

appears to be the loss of a sense of safety in the community in which she was raised and has

lived. The Plaintiff has developed a fear of police generally, but particularly within Spotsylvania

County. The fact that she reports feeling generally (but not entirely) relieved from these anxieties

on vacation out of the state, but having the anxieties return after returning to the county, further

supports the conclusion that this was a trauma or stressor related health condition focused on

police interaction in Spotsylvania County.

       Dr. Repanshek is expected to testify that another particular source of the anxiety appears

to stem from the disparity between the Plaintiff’s beliefs and expectations prior to the incidents

involving the 2019 citation and her perceptions after the citation. Adjustment Disorder, With

Anxiety is often produced when a person’s system of personal beliefs is challenged by a


                                                 10
Case 3:19-cv-00377-DJN Document 37-1 Filed 12/05/19 Page 11 of 15 PageID# 406



particular stressful or traumatic experience or set of experiences. In this case, the Plaintiff had a

clean driving record and received only the fire lane parking ticket. It appears that she had a

perception that the law enforcement system was generally fair, and so the punishment of people

by the system was generally reliable. She was emotional attached to this idea that the system was

fair. She generally attributed her clean driving record and lack of a criminal record to the fact

that she was a good person that respected the law. She placed substantial emotional value in her

perception that she was a law abiding and good person. Receiving a misdemeanor citation for

passing a school bus, where the officer issuing the citation was offered lunch to ticket the

Plaintiff as a result of Facebook posts and citizen complaints, has therefore required the Plaintiff

to adjust her perceptions: she is being forced to surrender her perception that she can be safe

from adverse police action, because she sees through experience that she can make mistakes that

may merit a criminal prosecution, and more importantly, she now knows that she is vulnerable to

police misconduct. The disruption of strongly felt values is leaving her with little emotional

guidance as to how to conduct her life and respond to cues in her memory, environment, and

imagination, creating the conditions for anxiety the associated sleeplessness to emerge.

       Dr. Repanshek is expected to testify that the therapy so far has been weekly, subject to

the parties’ availability at a rate of $140 for the intake and $125 for the regular appointments.

She will provide an evaluation of how long the therapy is expected to continue. Based on the

initial evaluation of six months, the expected cost would be approximately $3,265 (25 visits x

$125 + 1 visit x $140).

       The therapy continues, and Dr. Repanshek is expected to testify with all of the

information available to her at the time. While this disclosure represents the expected testimony

available at this time, it is subject to change as therapy continues, and with the result of the


                                                  11
Case 3:19-cv-00377-DJN Document 37-1 Filed 12/05/19 Page 12 of 15 PageID# 407



neuropsychological testing that Dr. Repanshek anticipates reviewing and potentially

incorporating into her perception of the case and course of care.

       2. Andrew Flusche, Esq.
          10691 Spotsylvania Ave
          Fredericksburg, VA 22408
          (540) 318-5824

       Andrew Flusche, Esq. has not been retained or specifically employed to provide expert

testimony in this case, and is not an employee of the Plaintiff. As such, he is not an expert that

requires a report under Federal Rule of Civil Procedure 26(a)(2)(B). The following summary of

the subject matters on which she is expected to present evidence and summary of the facts and

opinions to which the witness is expected to testify is provided under Federal Rule of Civil

Procedure 26(a)(2)(C).

       Mr. Flusche is expected to testify on the following subjects: His credentials; the course of

his representation of Ms. Snoeyenbos, including his observations, his strategies in representing

her, her reported state of mind, the events of the representation, and the outcome of the criminal

case. He is expected to testify concerning the opinions he formed and actions he took based on

opinions, including opinions based on Virginia Code §§ 46.2-859, 46.2-869, 18.2-438, 18.2-447,

and associated statutes and case law.

       A summary of the facts and opinions expected is as follows: Mr. Flusche is expected to

testify as to his credentials. He is a licensed Virginia Attorney, and a graduate of the University

of Virginia School of Law (2007). He specializes in traffic and misdemeanor drug defense in

Spotsylvania and the surrounding counties. He has often represented individuals charged with

violations of Virginia Code § 46.2-859, and he self-published a book Fight Your Virginia

Reckless Driving Ticket. He has presented continuing legal education courses, including for the

Virginia Association of Criminal Defense Lawyers.

                                                 12
Case 3:19-cv-00377-DJN Document 37-1 Filed 12/05/19 Page 13 of 15 PageID# 408



       Mr. Flusche is expected to testify that he was contacted by Ms. Snoeyenbos to represent

her in connection with the reckless driving citation for allegedly violating Virginia Code §§ 46.2-

859. From the beginning of the representation, Ms. Snoeyenbos communicated that she believed

that she had been targeted for selective enforcement, and that the reason for the selective

enforcement related to a 2013 parking ticket and her complaints about that ticket. Mr. Flusche is

expected to testify that he did not believe this was plausible, and that it was more likely that she

had simply passed a school bus and was properly cited for passing the school bus.

       Mr. Flusche is expected to testify, however, that he determined that she may not be guilty

of reckless driving, based on the information she provided and his knowledge of the applicable

law. In particular, Mr. Flusche is expected to testify that he believed the judge would either

choose not to convict her of any offense, or to convict her of improper driving under Virginia

Code § 46.2-869 based on the circumstances, her account that she did not see the bus due to the

traffic until after she was in the process of passing it, and her otherwise spotless driving record.

Mr. Flusche is expected to explain the relationship between Code §§ 46.2-859 and Code § 46.2-

869. Most significantly, he will explain an officer is not permitted to issue a citation for a

violation of Code § 46.2-869, but any reckless driving citation may lead to a conviction for

improper driving under Code § 46.2-869 instead of reckless driving “where the degree of

culpability is slight.” The judge has discretion to convict a person of improper driving even if

they are formally charged with reckless driving, and a prosecutor has discretion to reduce a

reckless driving charge to improper driving at any time in the proceeding prior to the court’s

decision. Improper driving is a traffic infraction, like speeding (less than 20 mph over) or failure

to obey a highway sign, rather than a criminal misdemeanor offense. Improper driving is

punishable by a fine of not more than $500, no jail time, and fewer points against the license, and


                                                  13
Case 3:19-cv-00377-DJN Document 37-1 Filed 12/05/19 Page 14 of 15 PageID# 409



no suspension of license. Reckless driving is punishable by up to a year in jail and a fine of up to

$2,500. Mr. Flusche will testify that it was his strategy, based on the information he initially had,

to avoid a reckless driving conviction and secure either no conviction or an improper driving

conviction, by a presentation of the facts and the evidence mitigation culpability and showing a

good driving history.

        Mr. Flusche is expected to testify that he requested any video footage of the traffic stop

from the Sheriff’s office and received a copy of Deputy Riley’s body camera footage. Mr.

Flusche is expected to testify that he knows both Deputy Riley and Deputy Curtis from previous

and subsequent cases. Mr. Flusche is expected to testify that he reviewed the portion of the video

footage related to the traffic stop of his client. Mr. Flusche is expected to testify that he disclosed

the contents of the video to the Plaintiff, and he is expected to testify as to her reaction to that

news. Mr. Flusche is expected to testify that, upon review of Virginia Code §§ 18.2-438 and

18.2-447, he determined that Deputy Curtis’s conduct likely constituted a violation of one or

both of those sections, and therefore constitute a felony under Virginia law. He is expected to

explain the reasons for his opinion and what he communicated to Mrs. Snoeyenbos.

        Mr. Flusche is expected to testify that based on his opinion about what he saw in the

video, on April 8, 2019, Mr. Flusche emailed the Commonwealth Attorney a summary of the

video. The commonwealth attorney elected to dismiss the charges on a motion of nolle prosequi,

which Mr. Flusche will explain. The charges were dismissed on April 16, 2019. He charged and

was paid $700 for the representation.

Respectfully submitted,
REBECCA SNOEYENBOS




                                                  14
Case 3:19-cv-00377-DJN Document 37-1 Filed 12/05/19 Page 15 of 15 PageID# 410



By: _/s/ Andrew T. Bodoh_
Andrew T. Bodoh, Esq. (VSB 80143)
andrew.bodoh@robertslaw.org
THOMAS H. ROBERTS & ASSOCIATES, P.C.
105 South 1st Street
Richmond, Virginia 23219
Tel: 804-783-2000
Fax: 804-783-2105
Counsel for Plaintiff

                                 CERTIFICATE OF SERVICE

         I hereby certify that on the November 7, 2019, I sent the forgoing to the following by
email:

William F. Etherington (VSB # 14152)
Thomas N. Jamerson (VSB # 75035)
Greer Q. Drummond (VSB # 93479)
1001 Boulders Parkway, Suite 510
Richmond, VA 23225
(804) 788-1500
(804) 788-0135 (facsimile)
wetherington@bealelaw.com
tjamerson@bealelaw.com
gdrummond@bealelaw.com
Counsel for Marcia Curtis

By: _/s/ Andrew T. Bodoh_
Counsel

Andrew T. Bodoh, Esq. (VSB 80143)
andrew.bodoh@robertslaw.org
THOMAS H. ROBERTS & ASSOCIATES, P.C.
105 South 1st Street
Richmond, Virginia 23219
Tel: 804-783-2000
Fax: 804-783-2105
Counsel for Plaintiff




                                                 15
